Atkinson, J.
Error was assigned upon the judgment overruling a motion for new trial. The motion contained the general grounds, and numerous special grounds' by amendment. Most of the latter were based upon rulings upon the admissibility of evidence, 'some upon the charge of the court, and one upon an omission to charge, without a written request. A careful consideration of each ground fails to show any error of law requiring the grant of a new trial; and the evidence being sufficient to support the verdict, the discretion of the trial judge will not be disturbed. Judgment affirmed.

All the Justices concur.